Citation Nr: 1737563	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a service connection for a lung condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, P.H. 


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran testified at a hearing before the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

At the Board hearing held in April 2016, the Veteran testified that he was a boatswain's mate.  Hr. Tr. p. 3.  In that capacity, he was required to lay asbestos vinyl floor tiles, burn nylon ropes, prime chipping paint using red lead and chromium yellow.  Id. at 4-5.  He has current diagnoses of asthma and chronic obstructive pulmonary disease (COPD).  

This record shows competent evidence of a current disability that may be related to service.  However, the record does not show that a medical opinion has been obtained.  The record was held open after the hearing so that the Veteran could provide a medical opinion; the private treatment record that he subsequently submitted does not address the cause of his asthma or COPD.  Accordingly, a medical examination and opinion is needed to determine whether the Veteran's current lung condition is related to events in service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether it is at least likely as not (50 percent probability or more) that any current pulmonary disability to include asthma and COPD was caused or aggravated by his reported exposure to asbestos, lead or chromium in paint chips, or burning nylon.  

The examiner should provide reasons for all opinions; and assume that the Veteran had in-service exposure to asbestos tiles, lead and chromium paint chips and burning nylon.

For VA purposes, a current disability is one shown at any time since 2014, even if not shown on the current examination.

If the examiner is unable to provide a requested opinion without resort to speculation; the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

